UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7985



KEVIN NEWMAN,

                                              Plaintiff - Appellant,

          versus


GERALD K. WASHINGTON, Warden,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (7:05-cv-00311-JLK)


Submitted: April 26, 2007                        Decided: May 2, 2007


Before WILLIAMS, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Newman, Appellant Pro Se. Alice T. Armstrong, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Kevin Newman appeals the district court’s orders denying

his motion to reopen the appeal period pursuant to Fed. R. App. P.

4(a)(6) and denying his motion for reconsideration.         We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Newman v.

Washington, No. 7:05-cv-00311-JLK (W.D. Va. Oct. 31 & Nov. 27,

2006).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -